Citation Nr: 1514357	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's hypothyroidism was manifested by fatigability and required continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A July 2007 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record also contains the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and lay statements.  

In January 2014 and September 2014, the Board remanded the Veteran's claim to obtain an additional VA examination and outstanding private treatment records, respectively.  Accordingly, the Veteran underwent VA examination in March 2014.  The record demonstrates that the VA examiner reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examination provided sufficient information to rate the disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  Further, the record contains private treatment records received in November 2014 pursuant to a request from the VA Appeals Management Center (AMC).  As a result, the Board finds the RO and AMC substantially complied with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypothyroidism has been rated as 10 percent disabling under Diagnostic Code 7903.  Diagnostic Code provides a 10 percent rating when hypothyroidism is manifested by fatigability, or continuous medication required for control.  A 30 percent rating is warranted when there is fatigability, constipation, and mental sluggishness, and a 60 percent rating is provided for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted when hypothyroidism results in cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.  38 C.F.R. § 4.119.

Upon review, the Board finds that a disability rating in excess of 10 percent is not warranted at any time during the pendency of the appeal.  In this case, the Board finds probative the opinions provided by the August 2007, September 2007, and March 2014 VA examiners as well as the Veteran's private physician, Dr. R. Kell, with respect to the specific symptoms attributable to the Veteran's hypothyroidism.  In August 2007, the VA examiner found the Veteran's hypothyroidism might have been playing a small role in his daytime fatigue and shortness of breath, and the VA examiner suspected that the Veteran's hypothyroidism had only mild effects on his endurance.  In September 2007, the VA examiner noted the Veteran used daily treatment with good results and no side effects.  The March 2014 VA examiner noted the Veteran's reports of fatigability, slowing of thought, and weight gain.  Nevertheless, the VA examiner found it significant that the Veteran had normal thyroid function tests on examination, and therefore, the VA examiner opined that it was less likely as not that the claimed symptoms were caused by the Veteran's thyroid condition.  The VA examiner reported that there were likely other health factors involved in the Veteran's claimed fatigue, weight gain, and mental slowness, which the Veteran should investigate through a private physician.  

Furthermore, in an undated letter, Dr. Kell stated that the Veteran became his patient shortly after his separation from active duty in June 2007.  Dr. Kell reported that the Veteran was currently on 200 micrograms of Synthroid, which seemed to control his symptomatology.  However, Dr. Kell stated that since the Veteran had been actively employed, he had run out of his medication at times, and in as little as a week, the Veteran would begin experiencing symptomatology that included lack of energy and problems with emotional instability, memory loss, constipation, and weight gain.  According to Dr. Kell, once the Veteran started his medication back up again, his symptomatology tended to go away.  Here, the Board affords Dr. Kell's statements regarding the Veteran's symptomatology significant probative value as he has treated the Veteran throughout the pendency of the appeal and is clearly aware of the Veteran's history of symptoms.  According to Dr. Kell, the Veteran's symptoms are controlled by his continuous medication and only reappear when he is unable to take his prescribed medication.  In addition, the Board notes that although the Veteran's hypothyroidism has required continuous medication, the evidence does not show that physicians have increased the Veteran's dosage at any time during the appeal period.  Therefore, the Board finds the competent, probative evidence indicates that any other symptoms reported by the Veteran are not attributable to his service-connected hypothyroidism so long as he uses his prescribed medication.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board notes that the Veteran's statements regarding his symptomatology appear to have been inconsistent during the pendency of the appeal.  On VA examination in September 2007, he denied any current symptoms, despite reporting on a questionnaire that he experienced fatigability, emotional instability, poor memory, depression, difficulty in breathing, slowing in thought, weight gain, and constipation.  Although an October 2010 private treatment record shows the Veteran reported feeling sluggish in the morning with weight gain and constipation, the private physician found the Veteran's symptoms were well-controlled on his medication.  Here, the Board has based the decision on the lay statements as well as the objective medical evidence, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  The Veteran reported his symptoms to multiple physicians, none of whom attribute those symptoms to his adequately-controlled hypothyroidism.  For these reasons, the Board finds the criteria for a disability rating in excess of 10 percent for hypothyroidism have not been met at any time during the pendency of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.119, Diagnostic Code 7903.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned inadequate.  The Veteran's service-connected hypothyroidism is evaluated as a disability of the endocrine system, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.119, Diagnostic Code 7903.  During the pendency of the appeal, the Veteran's hypothyroidism was manifested by fatigability and required continuous medication for control.  The evidence does not show that the Veteran's hypothyroidism impacted his ability to work full-time or his social functioning.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for certain manifestations of a disability of the endocrine system, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.119, Diagnostic Code 7903; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 



Total Disability Rating Based on Individual Unemployability

The United States Court of Appeals for Veterans Claims has held that a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has jurisdiction to consider entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected hypothyroidism, and the evidence indicates that he has continued to work full-time during the pendency of the appeal.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


